                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION


                                                )
  SECURITIES AND EXCHANGE                       )
  COMMISSION,                                   )
                                                )
                   Plaintiff,                   )
                                                )
         vs.                                    )
                                                )               No. 3:12-CV-519
  REX VENTURE GROUP, LLC                        )
  d/b/a ZEEKREWARDS.COM, and                    )
  PAUL BURKS,                                   )
                                                )
                 Defendants.                    )
                                                )
                                                )
_____________________________________________

                                             ORDER



        Upon consideration of the Receiver’s Motion to add Epiq/GCG to the list of Retained

 Personnel to assist in carrying out the duties and responsibilities described in the Amended

 Receivership Order, the Motion is GRANTED.

        The Court authorizes the continued engagement of Epiq/GCG as Retained Personnel

 under the Amended Receivership Order.



                                     Signed: June 5, 2019
